Exhibit 10.7.10

 

Amendment #10

[g72942ki01i001.jpg]

 

161 Chestnut Street
1 City Centre
Rochester, NY 14604

August 15, 2005

Mr. G. Boyd, Chief Financial Officer
Eschelon Telecom, Inc.
730 2nd Avenue South, Suite 900
Minneapolis, Minnesota 55402

Re: Amendment to Carrier Service Agreement

Dear Mr. Boyd:

Enclosed please find a fully executed copy of the above document.

If you have any questions, please contact your sales manager, Steven Graham.

 

Very truly yours,

 

 

 

/s/ Jacqueline A. LoPresti

 

 

Jacqueline A. LoPresti

 

Sr. Contract Administrator

 

North American Carrier Services

Enclosure

 

 


--------------------------------------------------------------------------------


EXECUTION COPY

[g72942ki03i001.jpg]

 

AMENDMENT #10 TO CARRIER SERVICE AGREEMENT

ESCHELON TELECOM, INC.

August 3, 2005

This is Amendment #10 to the Carrier Service Agreement between Global Crossing
Bandwidth, Inc., on behalf of itself and its affiliates that may provide a
portion of the services hereunder (“Global Crossing”) and Eschelon Telecom, Inc.
(“Eschelon” or “Purchaser”), dated August 25, 2000, as amended (the
“Agreement”).

1.                          Except as otherwise stated, capitalized terms used
herein shall have the same meaning as set forth in the Agreement.

2.                          Eschelon’s IP Transit Service Rate Schedule, Amended
Exhibit P(a) is revised as follows:

Eschelon agrees to a Monthly IP Commitment over all of its OC-n IP circuits of
420 Mbps for a term of two (2) years, commencing with its first full Billing
Cycle following the installation of Eschelon’s OC-3 circuit in Denver, Colorado.
Until such installation, the Monthly IP Commitment shall be 355 Mbps, commencing
with Eschelon’s first full Billing Cycle following execution of this Amendment
by Global Crossing.

 

Minimum

 

MRC (Mbps)

 

Port

 

Bandwidth

 

Full Pipe

 

Less than Full Pipe

 

Bursted

 

DS-3

 

10 Mbps

 

$

55

 

$

60

 

$

60

 

OC-3

 

65 Mbps

 

$

40

 

$

45

 

$

50

 

OC-12

 

200 Mbps

 

$

35

 

$

40

 

$

50

 

 

If Eschelon’s Monthly IP Commitment does not meet 420 mbps, Eschelon shall be
billed a shortfall for that month at $45/mbps. (eg if Eschelon’s monthly usage
is 400 mbps, Eschelon shall be billed a shortfall of 20 mbps x $45 = $900).
Usage in excess of minimum commit levels will be considered burst and will be
billed at the applicable bursted rate. Eschelon reserves the right to increase
its minimum commit level to a level higher than 420 Mbps through issuance of a
documented order to allow Eschelon to maintain best possible rate for usage
requirements. Requests to change the committed bandwidth amount must be sent in
writing and received by Global Crossing at least fifteen (15) days prior to the
beginning of the Billing Cycle in which those changes are to occur.

The Parties agree that Eschelon’s Minneapolis, MN OC-3 port shall be cancelled,
without termination penalty, and replaced with an OC-3 port located in Denver,
CO, which OC-3 port shall have a two (2) year term, commencing with installation
thereof. Any applicable change fees shall be payable.

The balance of Eschelon’s Amended Exhibit P(a) shall remain unchanged.

3.                          Eschelon requests subscription to Global Crossing’s
Mid Span Meet Service, attached to this Amendment as Exhibits V and V(a).


--------------------------------------------------------------------------------


 

4.                          The revised IP Transit monthly recurring charges, as
mentioned in Item #2 above, will be effective on a go forward basis for all
existing and renewed IP circuits and new IP orders placed following the
execution of this Amendment #10 by Global Crossing. The rates for any newly
subscribed Service shall be effective upon execution of this Amendment by Global
Crossing.

5.                          The balance of the Agreement and any executed
amendments or addenda thereto not modified by this Amendment #10 shall remain in
full force and effect.

6.                          This Amendment #10 is effective as of the date
signed by Global Crossing below.

 

Global Crossing Bandwidth, Inc.

 

Eschelon Telecom, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Cody Jenkins

 

By:

/s/ Geoffrey M. Boyd

 

 

 Print Name:

 Cody Jenkins

 

 

 Print Name:

  Geoffrey M. Boyd

 

 

 Print Title:

 Vice President

 

 

Print Title:

  CFO

 

 

 North American Carrier Services

 

 

 

 

 

 

 

 

 

 

Date:

8/15/05

 

 

Date:

8/9/05

 

 

2


--------------------------------------------------------------------------------


 

Exhibit V

MID SPAN MEET ACCESS SERVICE

All Mid Span Meet facilities are pending Global Crossing’s Engineering approval
based upon the information provided to Global Crossing by Customer in the
Service Inquiry Form. Any approved facilities shall be presented to Customer as
an amendment pursuant to Section A, Subsection 2 below.

TERMS AND CONDITIONS

A.                                    Service Overview

1.                                     Global Crossing shall provide Mid Span
Meet Access Service (“MSM Access” or “Service”) to Customer, consisting of
connectivity between the Global Crossing network Point of Presence (“Global
Crossing POP”) and a Network Fiber Distribution Panel (“NFDP”) owned and
maintained by Global Crossing on Global Crossing Premises. The connectivity is
accomplished by a fiber jumper cable supplied by Global Crossing. The connection
at the Global Crossing POP is to circuit(s) previously purchased, or subscribed
for, by Customer. MSM Access is available for connections to the Global Crossing
network at the optical level (speeds of OC-3 or higher) only.

2.                                       This Exhibit contains the general terms
and conditions applicable to MSM Access. Separate MSM Access Schedules
(“Schedules”) may be attached hereto from time to time covering each separate
site where MSM Access will be established. All Schedules, upon their execution
by both Parties, shall be incorporated herein and shall become a part hereof.

3.                                       Connectivity provided by Global
Crossing terminates on the Customer side of the NFDP (the “Customer Interface”)
in Global Crossing Premises. The demarcation point is the NFDP in Global
Crossing’s POP. Customer is responsible for handing off an acceptable
interconnecting signal and installing the fiber in accordance with the
requirements of this Exhibit.

4.                                       Customer, or Customer’s subcontractor,
is responsible for (a) bringing interconnecting fiber to Global Crossing
Premises, which shall be identified to Customer by street address, floor and
room number (if applicable), and (b) installing the interconnecting fiber at the
Customer Interface using appropriate Local Access Interface Equipment.

5.                                       Customer understands and acknowledges
that MSM Access is offered by Global Crossing on an “as available” basis.

6.                                       Rates and charges for MSM Access are as
set forth in Section C of these Terms and Conditions, unless otherwise modified
for a specific site in the Schedule for such site.

7.                                       Initial Capitalized Terms used herein
shall have the meaning set forth in Section H hereof.

3


--------------------------------------------------------------------------------


 

B.                                    Term

The term of a Service with respect to each specific site shall be as set forth
in the applicable Schedule and shall commence on the Service Commencement Date
(the “Commencement Date”), but shall be immediately terminable by Global
Crossing upon the termination, expiration or cancellation for any reason of any
(i) underlying agreement between Global Crossing and any other party involving
Global Crossing’s continued use of the Facility, (ii) the agreement to which
this Exhibit is attached, or (iii) this Exhibit. Following the expiration of the
term for a Service as set forth in the Schedule for a Service, the term for such
Service shall automatically renew on a month-to-month basis in accordance with
the same terms and conditions specified herein, unless terminated by either
Party upon sixty (60) days prior notice to the other Party.

Global Crossing shall not be liable to Customer in any way as a result of Global
Crossing’s failure (for any reason) to tender possession of the Service on or
before the scheduled commencement date listed in the MSM Access Schedule.

C.                                    Charges and Payment

1.                                       The charges for each Service are as
follows:

A.                      A Monthly Recurring Charge of US $200 per fiber pair or
two (2) positions on a Fiber Distribution panel will be assessed to Customer’s
account upon the Commencement Date.

B.                        A one-time Non-Recurring Charge of US $2,000 per six
(6) pairs of fiber or twelve (12) fiber distribution panel assignments will be
assessed to Customer’s account upon the Commencement Date. If additional
assignments are needed, the NRC is $1,000 for each additional six (6) pairs or
twelve (12) fiber distribution panel assignments.

C.                        If applicable, Customer shall pay Global Crossing the
amount set forth in each MSM Schedule for the cost of engineering or
improvements to the Space required to be made by Global Crossing in order to
accommodate Customer’s Mid Span Meet into the Space (the “Make-Ready Fee”). The
Make-Ready Fee shall be payable to Global Crossing upon the Commencement Date.

D.                       Fee for Return to Pre-existing Condition: Upon
termination or expiration of a Service, Customer shall pay to Global Crossing
all reasonable costs and expenses of Global Crossing to return the Premises to
its pre-existing condition prior to the grant to Customer of the rights
hereunder, reasonable wear and tear excepted.

E.                         Dispatch Fees: $70 per hour (one-hour minimum) for
unmanned sites during business hours (Monday-Friday, 8:00 am to 6:00 pm) and $95
per hour (two-hour minimum), for unmanned sites during non-business hours and
nationally recognized holidays.

F.                         All charges are exclusive of any and all applicable
taxes and regulatory surcharges (if any) which Global Crossing is permitted or
obliged to pass on to Customer.

2.                                       Cancellation Charges:  Customer
acknowledges that Global Crossing shall commence provisioning of Customer’s
order for MSM Access in reliance upon Customer’s commitment for the Service. In
the event of cancellation of Customer’s Service order for any reason after the
scheduled Commencement Date, but before the payment of the non-recurring charge
set forth in Section C(l) hereof, Customer shall be liable to pay to Global
Crossing, as liquidated damages, the sum of $500.

4


--------------------------------------------------------------------------------


 

E.                                      Maintenance

Global Crossing provides a coordinated, single point of contact maintenance
function for Customer on a 7 day x 24 hour x 365 day basis, which will be
identified to Customer. Maintenance support is: (a) between the Global Crossing
network POP and the Global Crossing side of the NFDP, and (b) on the NFDP
itself. Global Crossing may, in its sole discretion, suspend the provision of a
Service (or any part thereof) for reasons of network or equipment modification,
or preventive, or emergency maintenance, but will use its best efforts to give
Customer advance notice, when practicable, of any such action. Customer shall
not make any alterations, changes, additions or improvements to the Facility
without Global Crossing’s prior written consent.

F.                                      Insurance, Indemnity and Damage to
Facility

1.                                       While this Exhibit or any Service is in
effect, Customer shall maintain in force and effect policies of insurance as
follows:

(i)                        Comprehensive General Liability Insurance, including
contractual liability and broad property damage, covering personal injury or
death and property damage, with a combined single limit of at least $1 million;
and

(ii)                     Worker’s Compensation Insurance with limits required by
the laws of the state in which the Facility is located.

The liability insurance shall name Global Crossing as an additional insured and
shall be primary insurance, and Global Crossing’s insurance shall not be called
upon for contribution towards any such loss. Customer’s insurer shall provide
Global Crossing with at least ten (10) days prior written notice of cancellation
or change in coverage. All insurance required of Customer shall be evidenced by
certificates of insurance provided to Global Crossing.

2.                                       Customer shall be liable for and shall
indemnify, defend and hold Global Crossing harmless from and against any and all
claims, demands, actions, damages, liability, judgments, expenses and costs
(including reasonable attorneys fees) arising from (i) Customer’s use of the
Service or (ii) any damage or destruction to the Premises, Global Crossing’s
network or to the Facility or any property or equipment therein caused by or due
to the acts or omissions, negligent or otherwise of Customer, its employees,
agents or representatives, invitees, or subcontractors. Global Crossing shall be
liable for and shall indemnify Customer as set out in the Agreement.

3.                                       THE SERVICE IS PROVIDED “AS IS”. GLOBAL
CROSSING MAKES NO WARRANTY, EXPRESS OR IMPLIED, UNDER THIS AGREEMENT, AND GLOBAL
CROSSING EXPRESSLY DISCLAIMS ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE. Global Crossing’s entire liability and
Customer’s exclusive remedies against Global Crossing for any damages arising
from any act or omission related to this Exhibit or any Schedule, regardless of
the form of action, shall not exceed in any case the NRCs paid by Customer
hereunder.

4.                                       If the Facility or the Premises is
damaged by fire or other casualty, Global Crossing shall give immediate notice
to Customer of such damage. If Global Crossing’s landlord or Global Crossing
exercises an option to terminate the lease therefor due to such damage, or
Global Crossing’s landlord or Global Crossing decides not to rebuild the
Facility or the Premises, the Schedule shall terminate as of the date of such
exercise or decision as to the affected Premises. If neither the landlord of the
affected Facility nor Global Crossing exercises the right to terminate or not to
rebuild, the landlord or Global Crossing, as applicable, shall repair the
Facility and/or the Premises to substantially the same condition as prior to the
damage, completing the same with reasonable speed. In such event Customer shall
also have the option to terminate the MSM Services.

5


--------------------------------------------------------------------------------


 

G.                                    General Terms

1.                                       Title. Nothing in this Exhibit or in
any Schedule shall create or vest in Customer any right, title or interest in
the Service or its configuration, or in the Premises, or the Facility, other
than the right to use the same during the term of the applicable Schedule under
the terms and conditions of this Exhibit.

2.                                       Compliance with Laws and Regulations.
Each Party will comply with all applicable laws, regulations, rules, and
ordinances. Without limiting the foregoing, Customer shall not utilize the
Facility for any unlawful purposes, nor shall Customer assign, mortgage,
sublease, encumber or otherwise transfer any right granted hereunder.

H.                                    Definitions

As used in this Agreement, the following Initial-Capitalized terms shall have
the meanings ascribed to them:

“Exhibit” means this MSM Access Exhibit between Global Crossing and Customer,
attached to and incorporated into the Carrier Service Agreement between Customer
and Global Crossing.

“Customer” means the Customer identified on the first page of this Exhibit.

“Customer Interface” means the Customer side of the NFDP.

“Effective Date” means the date on which this Exhibit and the applicable MSM
Access Schedule is signed by Global Crossing.

“Facility” means the building where the Premises are located.

“Global Crossing” means Global Crossing Bandwidth, Inc. and any company under
common control, directly or indirectly, with Global Crossing which supports it
in the provision of the Service.

“Global Crossing POP” means a network Point of Presence maintained by Global
Crossing. A Global Crossing POP may also incorporate Telehouse functionality,
where Global Crossing determines to establish a Global Crossing POP supporting
MSM Access at a Telehouse.

“Local Access Interface Equipment” means a jack or “tie down” for purposes of
connecting a circuit at the Customer Interface. This equipment is the
responsibility of Customer or its subcontractor.

“Mid Span Meet Access Service” means connectivity between the Global Crossing
network Point of Presence and a Network Fiber Distribution Panel (“NFDP”) owned
and maintained by Global Crossing on Global Crossing Premises.

“Premises” means the Global Crossing Premises, specified by street address,
floor and room (if applicable) at which MSM Access is provided to Customer.

“NFDP” means Network Fiber Distribution Panel supplied by Global Crossing for
purposes of interfacing with Customer-provided fiber. Selection of NFDP
equipment shall be at the discretion of Global Crossing.

“Party” means either Global Crossing or Customer, and “Parties” means both
Global Crossing and Customer.

“Service” means Mid Span Meet Access Service.

“Service Commencement Date” means the date when Customer is notified that the
Service ordered is being provided to the Customer Interface.

6


--------------------------------------------------------------------------------


 

Exhibit V(a)

MSM ACCESS SCHEDULE # 1

1.                                       Rates and Charges

The following Rates and Charges apply to the Service:

Monthly Recurring Charge*

 

$

200

 

Non-Recurring Charge*

 

$

2,000

 

If applicable, Make Ready Fee

 

$

TBD

 

 

Monthly Recurring Charge and Non-Recurring Charged are waived for one OC-12 port
at 511 11th Avenue South Minneapolis MN, so long as Eschelon pulls fiber for
said port.

2.                                       Location of the Service:

The location of the Service is Global Crossing’s premises at 511 11th Avenue
South, Minneapolis, MN.

3.                                       Initial Term:

The Initial Term of the Service is two (2) years.

4.                                       Scheduled Commencement Date: Upon
Installation

 

7


--------------------------------------------------------------------------------